Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant invention is deemed to be an unobvious improvement over Motsinger (US3819009) in view of Wirt (US3734234). Motsinger teaches (Fig. 2) an acoustic liner for attenuating noise in a gas turbine engine, comprising an aggregate set of resonator chamber cavities, including: a first subset of resonator chamber cavities, inter-disbursed within the aggregate set, the first subset of resonator chamber cavities defining a first aggregated volume (30) that is configured to target noise attenuation at a first frequency (Col. 4 lines 30-50); and a second subset of resonator chamber cavities, inter-disbursed within the aggregate set, the second subset of resonator chamber cavities define a second aggregated volume (40) that differs from the first aggregated volume and that is configured to target noise attenuation at a second frequency (Col. 4 lines 30-50). 
Motsinger fails to teach the first subset of resonator chamber cavities include first and second resonator chamber cavities, the first and second resonator chamber cavities having different configurations with respect to each other, the second subset of resonator chamber cavities include third and fourth resonator chamber cavities, the third and fourth resonator chamber cavities having different configurations with respect to each other.
Wirt teaches (Fig. 1) varying the size of resonator chamber cavities with angled walls to absorb acoustic energy at difference frequencies, but fails to remedy the deficiencies of Motsinger. Furthermore, it is known in the art that adding different sets of resonator chamber cavities to gas turbine engines requires either adding more layers (adding thickness and thus weight) or increasing the length of the duct (also adding weight). Thus, it would not be obvious to add redundant resonator chamber cavities as Applicant’s invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10107139, US10851713, US20150041248, US20150367953, US20190120143, US20200143786, US3913702, and US9620102 disclose acoustic liners with varying geometries to attenuate noise at varying frequencies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745